NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            SEP 27 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANDREW SAWBOH,                                   No. 09-70916

              Petitioner,                        Agency No. A088-884-453

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 10, 2013**
                               San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.***

       Petitioner Andrew Sawboh petitions for review of the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for the Central District of California, sitting by designation.
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(a)(1) and

review for substantial evidence. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d

995, 998 (9th Cir. 2003). As the BIA’s holdings regarding country conditions are

nearly identical to those of the IJ, “we treat the IJ’s statement of reasons as the

BIA’s and review its decision.” Sowe v. Mukasey, 538 F.3d 1281, 1285 (9th Cir.

2008) (quoting Gonzales v. INS, 82 F.3d 903, 907 (9th Cir. 1996)). We deny the

petition for review.

      Substantial evidence supports the BIA’s denial of withholding of removal

based on changed country conditions. The IJ provided an individualized analysis

of Sawboh’s situation and rationally construed the country reports in the record,

which stated that conditions have improved in Liberia since Charles Taylor’s

regime was no longer in power, and that persecution by the government on account

of political opinion and ethnic group has greatly diminished, if not disappeared.

See Kumar v. INS, 204 F.3d 931, 934 (9th Cir. 2000); Kazlauskas v. INS, 46 F.3d

902, 906 (9th Cir. 1995) (U.S. Department of State country reports are “the most

appropriate and perhaps the best resource for information on political situations in

foreign nations” (quoting Rojas v. INS, 937 F.2d 186, 190 n.1 (5th Cir. 1991))).

Therefore, accepting Sawboh’s factual contentions as true, substantial evidence


                                           2
supports the IJ’s conclusion that changed country conditions indicate that Sawboh

no longer has a well-founded fear of future persecution in Liberia. See id.

      The IJ’s finding of changed country conditions also supports the denial of

Sawboh’s CAT claim. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004)

(finding no CAT eligibility where most of the government violence against

stateless Palestinians had ended).

PETITION FOR REVIEW DENIED.




                                         3